Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/208,816 filed on 03/22/2021. This application claims foreign priority of KR1020200161689, filed on 11/26/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
	
Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 6, drawn to a self-healing alloy, classified in C22C 38/22
II. Claim 7, drawn to a method of using/healing a self-healing alloy, classified in C21D 1/25
III. Claims 8 – 12, drawn to a method of making a self-healing alloy, classified in C22C 33/0278
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed could be used in a materially different process of healing.

Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed does not require the method of making and can be produced by a materially different process, for instance, casting.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different effect. For instance, the method of using/healing does not require the alloy/product to be produced by the method of Group III and the method of making (Group III) does not require that the healing/using of the manufactured product, be performed by the method of Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions have acquired a separate status in the art in view of their different classification 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Bryan Lempia on (Reg. 61,012) a provisional election was made to prosecute the invention of Group III, Claims 8 – 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 – 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning (US 4,087,287)
 
Regarding claim 8 and 12, Dunning teaches a method of forming a ferritic-iron alloy [Title] comprising taking formed powder and sintering then performing solution heat treatment to dissolve coarse laves phases (interpreted as the homogenization) and the rapidly cooling [Col 3, line 19 – 28]. Dunning teaches that the optimum treatment of 1,140°C for solution treatment, which anticipates the claimed range of the homogenization treatment, and rapidly cooling by water quenching, which meets the claimed limitation of claim 12 [Col 6, line 15 – 16]. Dunning explicitly teaches an example that comprises 10 wt% Mo [Col 6, line 9], which anticipates the claimed range. 


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning (US 4,087,287) as evidenced by Mackenzie (“Using water as a quenchant”, NPL).

Regarding claim 11, Dunning teaches the invention as applied above in claim 1. Dunning does not explicitly teach the quenching rate during the water quenching [Col 6, line 15 – 16]. However, given that the quenching that takes in a substantially identical manner to the instant invention (that is, using water quenching [0050 of instant invention], from a temperature that anticipates the claimed homogenization temperature range, there is a reasonable expectation to a person of ordinary skill in the art, that the water quenching of Dunning would meet the claimed cool rate range of 300°C/sec or less. Furthermore, as evidenced by Mackenzie, water quenching does not exceed rates of 300°C/sec or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 
	


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (US 4,087,287), as applied to claim 8 above. 

Regarding claim 10, Dunning teaches the invention as applied above in claim 8. Dunning teaches that the optimum solution heat treatment is performed at a temperature of 1,140°C, which falls outside the claimed range (1,050 – 1,100°C) [Col 6, line 16]. Dunning also does not explicitly teach a time at 1,140°C, but discloses that other solution heat treatments are performed for 1 hour [Col 5, lines 1 – 6], which also lies outside the claimed range (2 – 10 hours). However, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art". In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and “similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. (See MPEP 2144.05 I)

Furthermore, the optimization of a result-effective variable, such as time and temperature, is a prima facie case of obviousness absent evidence of criticality. In this case, Dunning explicitly teaches that the solution heat treatment is performed at sufficient temperature and time so as to obtain a solid solution in the iron matrix and then rapidly cooled so as to obtain a metastable structure containing minimum dispersoids (that is, a supersaturated microstructure) [Col 3, line 35 – 42], which is the same purposes as the instant invention’s homogenization treatment [0049]. “Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.”; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II A)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (US 4,087,287), as applied to claim 8 above, in view of Murakami (“Friction and wear properties of Fe-Mo intermetallic compound under oil lubrication”, NPL) and Suarez (“Challenges and Opportunities for Spark Plasma Sintering”, NPL)

Regarding claim 9, Dunning teaches the invention as applied above in claim 8. Dunning teaches sintering powders but does not explicitly teach the sintering temperature/time.

Murakami teaches preparation of Fe-Mo alloys using spark plasma sintering followed by annealing [Abstract, Experimental]. Murakami specifically teaches that spark plasma sintering takes place at 0.6 ks (600 seconds/10 minutes) and that the temperature ranges from 1073 K (~800°C) at pure iron, to 1373 K (1100°C) for a Fe-42 Mo at% alloy (~55 wt% Mo), wherein the temperature range overlaps with the claimed range. 
Furthermore, as taught by Suarez, spark plasma sintering offers advantages over other forms of sintering includes ease of operation, accurate control of energy and speed, and high reproducibility [page 4, top].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Dunning of compacting and sintering the powder and used spark plasma sintering and the conditions as taught by Murakami. As discussed by Suarez, the use of spark plasma sintering offers advantages over other forms of sintering including ease of operation, accurate control of energy and speed, and high reproducibility. Furthermore, given that Dunning and Murakami are directed iron-based powders with high amounts of molybdenum, a person of ordinary skill in the art would have a reasonable expectation of success in using spark plasma sintering in the method of Dunning.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0053784 – Full-dense powder-metallurgy maraging steel with overlapping molybdenum
US 2016/0207110 – Duplex nanostructured ferritic alloy
US 2016/0017464 – Duplex nanostructured ferritic alloy with overlapping molybdenum
US 2016/0047020 – Bearing steel with similar molybdenum content
WO 2022/041993 – Steel Alloy comprising with similar molybdenum content produced by powder metallurgy
WO 2022/038484 – Ultra-fine grain iron-alloy maraging 
CN 104674122 – Fe-Co-Cr-Mo-Fe-based alloy material with ferrite and carbides
Dunning (NPL) – Laves production on iron-based alloy with molybdenum
Glenn (NPL) – Similar iron-chrome-molybdenum alloy and production method

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735